 Case 2:12-cv-00512-JFB-AKT Document 300 Filed 08/07/20 Page 1 of 1 PageID #: 20268



Leahey & Johnson, P.C.                                                             (212) 269-7308
                                                                              FACSIMILE (212) 422-4751
                                                                             www.leaheyandjohnson.com
             Attorneys at Law

                                                        120 Wall Street, New York, N.Y. 10005

   August 7, 2020

   Judge Joseph F. Bianco
   United States District Court
   Eastern District of New York
   100 Federal Plaza                                           Via First Class Mail and ECF
   Central Islip, New York 11722

          Thomas Moroughan v. The County of Suffolk, et al.
          12-CV-0512 (JB)(AKT)

   Dear Judge Bianco,

           I represent the County of Nassau and several individually named police officers sued in
   this matter. The following is submitted in response to this Court Order dated August 4, 2020
   directing the County of Nassau to re-send a hard copy and/or electronic version of Exhibit E to
   ECF No. 264 (the 911 call CD) by August 11, 2020.

          A copy of the requested item is enclosed for the Court’s review. Although the recordings
   were initially submitted on a CD-ROM, I have taken the liberty of submitting an additional copy
   on a USB flashdrive for the Court’s use.

                                                        Respectfully submitted,

                                                        Christopher Delamere Clarke/S
                                                        Christopher Delamere Clarke
                                                        (CDC 6160)

   Correspondence to all Parties via ECF
   Copy of Exhibit to Court only as an enclosure via First Class Mail




                                                                                                         1
